                                            Case 3:19-cr-00231-SI Document 35 Filed 08/07/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 19-cr-00231-SI-1
                                   8                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANT'S
                                   9              v.                                       MOTION FOR COMPASSIONATE
                                                                                           RELEASE
                                  10     DEMAURIAE NOLAN,
                                                                                           Re: Dkt. No. 23
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Demauriae Nolan has filed a motion for compassionate release, pursuant to 18

                                  14   U.S.C. § 3582(c)(1)(A). Dkt. No. 23. The government opposes, and Mr. Nolan has filed a reply

                                  15   brief. Dkt. No. 28; Dkt. No. 33. The Court finds the matter suitable for decision without a hearing

                                  16   and is submitted on the papers. For the reasons set forth below, the Court DENIES Mr. Nolan’s

                                  17   motion. The hearing set for August 14, 2020, is VACATED.

                                  18          On July 17, 2019, Mr. Nolan pleaded guilty to one count of felon firearm possession, in

                                  19   violation of 18 U.S.C. § 992(g). Dkt. No. 15 at 1-2. Mr. Nolan also admitted to violating his

                                  20   supervised release terms. Id. at 1. On October 11, 2019, the Court sentenced Mr. Nolan to 42

                                  21   months imprisonment for the felon firearm possession charge and 10 months for violating his

                                  22   supervised release, to run concurrent with his 42-month sentence.1 Dkt. Nos. 20, 21. The parties

                                  23   agree that Mr. Nolan has served over 15 months, or roughly 36%, of his sentence. Mr. Nolan is

                                  24   housed at Federal Correctional Institution Lompoc, with an estimated release date of April 15, 2022.

                                  25   See https://www.bop.gov/inmateloc/ (Reg. No. 12670-111) (last visited August 7, 2020).

                                  26          As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) provides:

                                  27

                                  28
                                              1
                                                Mr. Nolan’s 10-month sentence has been fully discharged and thus is not the subject of the
                                       instant motion. Dkt. No. 23 at 1 n.1 (Mot.).
                                            Case 3:19-cr-00231-SI Document 35 Filed 08/07/20 Page 2 of 2



                                              [T]he court, upon motion of the Bureau of Prisons, or upon motion of the defendant
                                   1          after the defendant has fully exhausted all administrative rights . . . may reduce the
                                              term of imprisonment . . . after considering the factors set forth in section 3553(a) to
                                   2          the extent that they are applicable, if it finds that –
                                   3          (i) extraordinary and compelling reasons warrant such a reduction
                                   4          ...
                                   5          and that such a reduction is consistent with applicable policy statements issued by
                                              the Sentencing Commission.
                                   6

                                   7   18 U.S.C. § 3582(c)(1)(A).
                                   8          Having reviewed the briefs and supporting documents, the Court finds Mr. Nolan has not at

                                   9   this time met his burden of showing “extraordinary and compelling” reasons warranting

                                  10   compassionate release, for the reasons stated in the government’s response. The Court thus DENIES

                                  11   Mr. Nolan’s motion, without prejudice to renewal in the future should his health or family

                                  12   circumstances change.
Northern District of California
 United States District Court




                                  13          As noted by the government, the Bureau of Prisons is in the process of evaluating all inmates

                                  14   for home confinement during their custodial sentence. The Court has no objection to Mr. Nolan’s

                                  15   release through that process.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: August 7, 2020

                                  19                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
